                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                         CR-18-51-GF-BMM-JTJ

                  Plaintiff,

        vs.                                   ORDER ADOPTING FINDINGS
                                             AND RECOMMENDATIONS AND
 CODY DAVID PAINE,                              GRANTING MOTION TO
                                                   CHANGE PLEA
                  Defendant.



      Defendant Cody Paine appeared before United States Magistrate Judge John

Johnston on September 11, 2018, and entered a plea of guilty to one count of

Possession with Intent to Distribute Methamphetamine. Judge Johnston entered

Findings and Recommendations on September 11, 2018. (Doc. 30).

      Judge Johnston determined: (1) that Paine was fully competent and capable

of entering an informed and voluntary plea; (2) that Paine was aware of the nature

of the charges against him and the consequences of pleading guilty to Possession

with Intent to Distribute Methamphetamine as charged in the Indictment; (3) that

Paine understood his constitutional rights, and the extent to which he was waiving

those rights by pleading guilty; and (4) that Paine’s plea of guilty was a knowing




                                         1
and voluntary plea supported by an independent basis in fact establishing each of

the essential elements of the offense charged in the Indictment. Id. at 1-2.

      Judge Johnston recommended that this Court accept Paine’s plea of guilty to

Possession with Intent to Distribute Methamphetamine as charged in the

Indictment. Id. at 2. Neither party filed objections. The Court has reviewed Judge

Johnston’s Findings and Recommendations for clear error. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The

Court finds no error.

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc. 30) is ADOPTED IN FULL. Paine’s Motion to

Change Plea (Doc. 24) is GRANTED.

      DATED this 18th day of October, 2018.




                                          2
